I concur with Mr. Chief Justice COSHOW in holding that the testimony of Dr. Alan W. Smith of the statements and declarations which were made to him by plaintiff after the commencement of the trial and for the purpose of preparing him to testify as a witness in her behalf, they not having been made by plaintiff for the purpose of obtaining advice or treatment, were not admissible and that it was error for the court to admit such testimony, but I can not concur in holding that the opinion based on such statements was admissible or that the admission of the declarations themselves, or of an opinion based thereon, was not reversible error. I do not think that it can reasonably be *Page 46 
said that the testimony of the physician in stating that she told him that she had lost weight and was extremely nervous because of the accident was harmless. I think that the error in admitting this testimony was prejudicial to defendant and that the court should presume it to be harmful and not harmless.
For these reasons, I think the judgment should be reversed and a new trial ordered.